Name: COMMISSION REGULATION (EC) No 2206/95 of 18 September 1995 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Africa;  tariff policy;  international trade
 Date Published: nan

 No L 221 /32 fENI Official Journal of the European Communities 19 . 9. 95 COMMISSION REGULATION (EC) No 2206/95 of 18 September 1995 concerning applications for export licences for products falling within CN code 1001 90 99 with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), percentage for the reduction in the export licence appli ­ cations submitted on 15 September 1995 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences for Algeria, Morocco and Tunisia with advanced fixing of the refund conveyed to the Commission before 16 September 1995 for common wheat falling within CN code 1001 90 99 submitted on 15 September 1995, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,35. Requests that are not conveyed to the Commission before 16 September 1995 shall be refused . Article 2 Applications for export licences for Senegal, Cote d'lvoire, Gabon, Cameroon and Burkina Faso with advanced fixing of the refund conveyed to the Commission before 16 September 1995 for common wheat falling within CN code 1001 90 99 submitted on 15 September 1995, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,93 . Requests that are not conveyed to the Commission before 16 September 1995 shall be refused . Article 3 This Regulation shall enter into force on 19 September 1995 . Whereas Article 7 (4) of Commission Regulation (EC) No 1 162/95 (3), as last amended by Regulation (EC) No 2147/95 (4), provides where this paragraph is specifi ­ cally referred to when an export refund is fixed, for an interval of three working days between the day of submis ­ sion of applications and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported ; whereas applica ­ tions for licences submitted on 15 September 1995 relate to 720 000 tonnes of common wheat and the maximum quantity which may be exported is 250 000 tonnes for Algeria, Morocco and Tunisia ; whereas licence applica ­ tions submitted on the same date for 54 000 tonnes of common wheat and the maximum quantity which may be exported is 50 000 tonnes to Senegal , Cote d'lvoire, Gabon, Cameroon and Burkina Faso ; whereas the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . I2) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 117, 24. 5. 1995, p. 2. ( «) OJ No L 215 , 9 . 9 . 1995, p. 4.